       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
__________________________________________

THE GLENN H. CURTISS
MUSEUM OF LOCAL HISTORY,

                         Plaintiff,                       DECISION AND ORDER
vs.
                                                          20-CV-6237 (CJS)
CONFEDERATE MOTORS, INC. AND
CURTISS MOTORCYCLE COMPANY, INC.,

                        Defendants.
__________________________________________

      Plaintiff, The Glenn H. Curtiss Museum of Local History (“the Curtiss

Museum”), filed this action against Defendants Confederate Motors, Inc. (“CMI”) and

Curtiss Motorcycle Company, Inc. (“Curtiss Motorcycle”) (collectively, “Defendants”)

for trademark infringement and breach of contract. Compl., Apr. 13, 2020, ECF No.

1. The matter is presently before the Court on the Curtiss Museum’s motion for a

preliminary injunction, Defendants’ motion to dismiss pursuant to Rules 12(b)(2) and

12(b)(3) of the Federal Rules of Civil Procedure, and the Curtiss Museum’s cross-

motion for discovery or to replead. Mot. for Prelim. Inj., Apr. 24, 2020, ECF No. 4;

Mot. to Dismiss, May 21, 2020, ECF No. 9; Cross-Mot., June 29, 2020, ECF No. 14.

      For the reasons stated below, Defendants’ motion to dismiss [ECF No. 9] is

denied without prejudice, the Curtiss Museum’s cross-motion for discovery [ECF No.

14] is denied as moot, and the Curtiss Museum’s motion for a preliminary injunction

[ECF No. 4] is denied. Defendants are directed to file and serve an answer to the

Curtiss Museum’s complaint within 30 days of the date of this order.
           Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 2 of 21




                                         BACKGROUND

       The Court has drawn the following background from the Curtiss Museum’s

complaint, and the affidavits submitted by the parties. See, e.g., Grand River Enters.

Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d Cir. 2005).

       Glenn H. Curtiss was “a pioneer aviator who also achieved international fame

as a designer and builder of bicycles and motorcycles” in the early twentieth century.

Compl. at ¶ 8. The Curtiss Museum, located in Curtiss’ birthplace of Hammondsport,

New York, has been chartered as a corporation under the Education Law of the State

of New York since 1961. Compl. at ¶ 4, 7. The museum is dedicated to preserving

Curtiss’ legacy as a “pioneer in both aviation and motorcycle design and it contains a

priceless collection of artifacts relating to early aviation and Curtiss’s work with

motorcycles, as well as local history and memorabilia from Curtiss’s heyday.” Compl.

at ¶ 12.

       Defendant CMI is a corporation organized under the laws of the State of

Delaware, with an office for the transaction of business located in Birmingham,

Alabama. 1 Compl. at ¶ 5. Defendant Curtiss Motorcycle, the “spiritual successor”

corporation to Defendant CMI, is an organization existing under the laws of the State

of Delaware, with its headquarters located in Birmingham, Alabama. Chambers


1 Defendants have submitted two affidavits from H. Matthew Chambers, the President of Curtiss
Motorcycle. See, e.g., Chambers Aff.(2), June 29, 2020, ECF No. 15-1. Chambers states that CMI’s
name was legally changed to Curtiss Motorcycle Company, Inc. in January 2018, and that CMI sold
the use right for “Confederate” to another company, thus indicating that Curtiss Motorcycle is the only
proper Defendant in this case. Id. at ¶ 3–4. Nevertheless, that issue has not been fully briefed by the
parties, and is not now squarely before the Court. For the purposes of this decision and order, the
Court will continue to refer to both “Defendants.”

                                                  2
        Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 3 of 21




Aff.(1), ¶ 2, May 21, 2020, ECF No. 9-2. Curtiss Motorcycle “tak[es] inspiration from

Glenn H. Curtiss . . . to create principled, timeless designs built to the highest

standards for a discerning clientele of intelligent, progressive women and men who

embrace the joys and freedom of an inclusive future for motorcycling.” Chambers

Aff.(2), ¶ 5, June 29, 2020, ECF No. 15-1. The company “designs, builds and sells

stunningly unique, high performance motorcycles,” but it has no physical showrooms,

dealerships or sales floors anywhere. Chambers Aff.(2) at ¶ 7, 10. All of Curtiss

Motorcycle’s sales are web-based, and it has never sold a motorcycle in the state of

New York, Connecticut, or Vermont. Chambers Aff.(2) at ¶ 12–15.

      In 1905, Glenn Curtiss first used a cursive version of his last name (“the Script

Mark”) in connection with his company, the Curtiss Manufacturing Company. Compl.

at ¶ 16. Although Curtiss himself abandoned use of the Script Mark after the merger

of his company with another firm in 1929, the Curtiss Museum began using the Script

Mark when it opened its doors to the public in 1962. Compl. at ¶ 19. The Curtiss

Museum has been using the Script Mark continuously since that time in

informational materials and marketing materials, on its website, and on museum

merchandise. Compl. at ¶ 21–22. Nevertheless, until recently, the Curtiss Museum

had not applied to the United States Patent and Trademark Office (“USPTO”) to

register the Script Mark. See, e.g., Johnson Decl. (Ex. B), Apr. 24, 2020, ECF No. 4-1

(a copy of the “Office Action” issued by the USPTO in March 2019 pertaining to the

museum’s application to register the Script Mark).



                                          3
         Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 4 of 21




       In 2012, CMI registered the word mark 2 “CURTISS,” with the USPTO, for the

class of goods described as “Motorcycles and structural parts therefor." At some point

in 2017, CMI closed its business and reopened under the name Curtiss Motorcycle

Company, Inc.. Compl. at ¶ 24–26. As part of its reopening, CMI and Curtiss

Motorcycle began using the Script Mark on its website and on merchandise sold

through its website. Compl. at ¶ 27. That same year, CMI also registered the word

mark “CURTISS HERCULES” for “electric motorcycles.” Compl. at ¶ 29.

       “Believing that [CMI’s] rebranding effort posed a risk of confusion and

damaged the identify and image the Curtiss Museum had carefully cultivated over

decades, on March 22, 2018, the Curtiss Museum commenced suit against [CMI]” in

this District for, inter alia, trademark infringement, unfair competition, and various

violations of New York General Business Law. Compl. at ¶ 31. On May 24, 2019, the

Curtiss Museum and CMI executed a settlement agreement to resolve their

differences and terminate the litigation. Compl. at ¶ 38. Among the provisions of the

settlement agreement is a specification about how the Script Mark may be used by

the parties in the future. Compl. at ¶ 40.

       The Curtiss Museum has filed the present action alleging trademark

infringement and a supplemental state law claim for breach of contract because it

believes that Defendants have continued to misuse the Script Mark in violation of

both 15 U.S.C. § 1125 (a) and (c), and the settlement agreement. Compl. at ¶ 45–46.


2CMI’s registration of “CURTISS” was for standard characters only, not the cursive version of the
word/name is in the Script Mark. See Johnson Decl. (Ex. B).

                                               4
        Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 5 of 21




The Curtiss Museum also seeks a preliminary injunction “enjoining and restraining

Defendants . . . from using the CURTISS Script Mark or its derivatives and any other

confusingly similar marks during the pendency of this litigation and until further

order of this Court.” Mot. for Prelim. Inj., ECF No. 4. Defendants have moved the

Court to dismiss this action under Rules 12(b)(2) and 12(b)(3) of the Federal Rules of

Civil Procedure for lack of personal jurisdiction and improper venue, respectively.

Mot. to Dismiss, ECF No. 9. In the alternative, Defendants ask the Court to transfer

venue to the Northern District of Alabama. Id. In response, the Curtiss Museum has

filed a motion seeking the opportunity for discovery or to replead, should the Court

find no jurisdiction or improper venue. Cross Mot., ECF No. 14.

       MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

      In their motion to dismiss, which appears to be recycled from the 2018–19

litigation, Defendants point out that they are neither located in nor actively “doing

business” in New York, and argue that their connection to the state is so remote that

the Court lacks personal jurisdiction over them. The Curtiss Museum “maintains that

under [New York Civil Procedure Law and Rules (“CPLR”)] § 302(a)(1), § 302(a)(2),

or § 302(a)(3)(ii), the [Court’s] exercise of personal jurisdiction over [Defendants] is

appropriate.” Mem. in Opp., 4, June 29, 2020, ECF No. 13. The Court finds that the

Curtiss Museum has met its burden with respect to personal jurisdiction.

      A district court is “powerless to proceed” on a motion for preliminary injunction

in the absence of personal jurisdiction. Pablo Star Ltd. v. Welsh Gov't, 170 F. Supp.3d



                                           5
          Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 6 of 21




597, 611 (S.D.N.Y. 2016) (citation omitted). “[T]he party asserting jurisdiction has

the burden of demonstrating that it exists.” Drake v. Lab. Corp. of Am. Holdings, 417

F. App'x 84, 85 (2d Cir. 2011) (citing Robinson v. Overseas Military Sales Corp., 21

F.3d 502, 507 (2d Cir. 1994)). In order to obtain a preliminary injunction, a plaintiff

must make more than a prima facie showing of jurisdiction, and must instead

“establish[] at least a reasonable probability of ultimate success on the question of

the court’s in personam jurisdiction” over the defendants. Weitzman v. Stein, 897 F.2d

653, 659 (2d Cir. 1990). “In the absence of an evidentiary hearing on the jurisdictional

allegations, or a trial on the merits, all pleadings and affidavits are construed in the

light most favorable to plaintiff, and where doubts exist, they are resolved in the

plaintiff's favor.” Hoffritz for Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55, 57 (2d Cir.

1985).

         In a federal question case involving a non-domiciliary, the Court applies the

personal jurisdiction rules of the forum state, unless the applicable statute

specifically permits nationwide service of process. PDK Labs, Inc. v. Friedlander, 103

F.3d 1105, 1108 (2d Cir. 1997). The Lanham Act, the federal statutory regime

governing trademark infringement, does not provide for nationwide service. Id.

Consequently, and because the Curtiss Museum does not dispute Defendants’

contention that the Court lacks general jurisdiction under CPLR § 301, the New York

long arm statute, CPLR § 302, is determinative of whether this Court has personal

jurisdiction over Defendants. If personal jurisdiction is sustainable under CPLR



                                           6
        Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 7 of 21




§ 302, the Court will then decide “whether asserting jurisdiction under that [law]

would be compatible with requirements of due process established under the

Fourteenth Amendment to the United States Constitution.” Best Van Lines v. Walker,

490 F.3d 239, 244 (2d Cir. 2007).

CPLR § 302(a)(3)(ii)

      The Curtiss Museum has demonstrated a reasonable probability that the

Court has personal jurisdiction over Defendants in this matter pursuant to CPLR §

302(a)(3)(ii), hence the Court need not address the parties’ arguments regarding the

other sections of New York’s long-arm statute. Under CPLR § 302(a)(3)(ii), a court in

New York may exercise jurisdiction over a non-domiciliary when the defendant (1)

committed a tortious act outside New York that causes injury within New York, (2)

expects or should reasonably expect the act to have consequences in the state, and (3)

derives substantial revenue from interstate or international commerce. See Energy

Brands Inc. v. Spiritual Brands, Inc., 571 F. Supp.2d 458, 464–5 (S.D.N.Y. 2008)

(citations omitted) (applying § 302(a)(3) in an action filed under the Lanham Act).

                             Tortious Act Requirement

       “Trademark infringement can be a ‘tort’ for [the] purpose of determining long-

arm jurisdiction.” PDK Labs, Inc. v. Proactive Labs, Inc., 325 F.Supp.2d 176, 180

(E.D.N.Y. 2004). “In trademark infringement cases, the injury requirement is

satisfied by harm and threatened harm resulting from actual or potential confusion

and deception of internet users in New York State.” Pitbull Prods., Inc. v. Universal



                                          7
         Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 8 of 21




Netmedia, Inc., No. 07 Civ. 1784(RMB), 2008 WL 1700196, at *7 (S.D.N.Y. Apr.04,

2008) (citation omitted). “The out-of-state act must be the proximate cause of the

injury in New York, i.e., the act must be ‘so close to the injury that reasonable people

would regard it as a cause of the injury.’” Tri-Coastal Design Grp., Inc. v. Merestone

Merch., Inc., No. 05 CIV. 10633(HB), 2006 WL 1167864, at *4 (S.D.N.Y. May 3, 2006)

(quoting Art Leather Mfg. Co., Inc. v. Albumx Corp., 888 F. Supp. 565, 568

(S.D.N.Y.1995).

       Without taking a position with respect to the ultimate merits of the Curtiss

Museum’s claim of trademark infringement, the Court notes that in the present case,

the Curtiss Museum has presented evidence that Defendants, both corporations

under Delaware law with places of business in Alabama, have featured on their

website and Facebook page a mark that allegedly infringes upon the museum’s

trademark, causing actual and potential confusion. See, e.g., Compl. (Ex. 11), 71–84,

Apr. 13, 2020, ECF No. 1-1 (screenshots from Curtiss Motorcycle’s website); Compl.

(Ex. 15) at 93 (a screenshot of photos posted on Curtiss Motorcycle’s Facebook page).

As admitted by both parties, there is a likelihood of confusion 3 between the two

marks. See, e.g., Chambers Aff.(2) at ¶ 21. Indeed, the USPTO itself, in an “office

action” explaining its preliminary refusal, 4 in 2019, of the Curtiss Museum’s attempt


3The Curtiss Museum has also submitted evidence of the actual confusion of at least two of its patrons,
one of whom shared a comment through the museum’s social media platform expressing excitement
at the opportunity to see the museum’s electric motorcycle “at the meets.” Johnson Decl. (Ex. E), Apr.
24, 2020, ECF No. 4-1.

4Following resolution of the 2018 litigation between the parties, the USPTO granted the Curtiss
Museum registration of the Script Mark. Compl. at ¶ 53. Hence, although the USPTO’s research and

                                                  8
         Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 9 of 21




to register the Curtiss Script Mark, noted:

       [The museum’s] mark is identical in part and highly similar in
       connotation and overall commercial impression to [Defendants’] mark.
       In addition, [the museum]’s goods and services are similar and related
       to the goods identified in [Defendants’] registrations. Thus, it is likely
       consumers will mistakenly believe the goods and services emanate from
       the same source.

Johnson Decl. (Ex. B), Apr. 24, 2020, ECF No. 4-1. Consequently, the Court finds the

Curtiss Museum has met its burden to demonstrate the tortious act requirement of

CPRL § 302(a)(3)(ii).

                            Reasonable Expectation Requirement

       The “test of whether a defendant expects or should reasonably expect his act

to have consequences within the State is an objective rather than subjective one.”

Kernan v. Kurz-Hastings, Inc., 175 F.3d 236, 241 (2d Cir. 1999). The mere “likelihood

or foreseeability that a defendant's product will find its way into New York” is

insufficient to sustain jurisdiction. Id. (citations and internal quotation marks

omitted). “[F]oreseeability must be coupled with evidence of a purposeful New York

affiliation, for example, a discernible effort to directly or indirectly serve the New

York market” or “purposeful availment of the benefits of the laws of New York such

that the defendant may reasonably anticipate being haled into New York court.” Id.

(citations omitted).




reasoning initially explained its resistance to allowing the museum to register the Script mark, the
agency’s logic now applies with equal force to the museum’s claim of infringement.

                                                 9
        Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 10 of 21




       In the present case, with respect to the reasonable expectation requirement of

CPLR § 302(a)(3)(ii), the Curtiss Museum submits that Defendants “knew full well

that [their] actions would have consequences in New York State and . . . to Plaintiff.”

Mem. in Opp. at 16. In particular, the parties were involved in prior litigation in this

District regarding the Script Mark, which was resolved by a settlement agreement

that recognized the Curtiss Museum’s exclusive right to use of the Script Mark and

restricted Defendants’ use. Ex., § 1.2, Jul. 10, 2020, ECF No. 18. See McGraw-Hill

Companies, Inc. v. Ingenium Techs. Corp., 375 F. Supp.2d 252, 256 (S.D.N.Y. 2005)

(citation omitted) (“The torts of copyright and trademark infringement cause injury

in the state where the allegedly infringed intellectual property is held.”).

Furthermore, after the parties executed the settlement agreement, Defendants’

travelled to New York on two occasions and displayed their products at events hosted

by the Curtiss Museum. 5 Chambers Aff.(2) at ¶ 6 (acknowledging the visits, which

were at the museum’s invitation); O’Brien Decl., ¶ 3, June 29, 2020, ECF No. 13-1

(describing a promotional video Defendants made during one of the visits). Given the

nature of the prior litigation, the substance of the settlement agreement with respect

to the Script Mark, and – to a lesser extent – Defendants’ participation in two events

at the Curtiss Museum, the Court finds a reasonable person would have been on

notice that his acts in using a mark similar to the Script mark would have


5 Defendants’ promotion of its motorcycles is consistent with what was apparently the first formal
contact between the parties, a 2017 email from a representative from Defendants suggesting that
Defendants and the Curtiss Museum might “work together” on marketing efforts to co-promote the
two organizations. Johnson Aff.(2), ¶ 7, June 29, 2020, ECF No. 13-3.

                                               10
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 11 of 21




consequences in New York.

      In addition, Defendants’ commercial activity via the internet and social media

supports personal jurisdiction here. Notwithstanding their contention that they have

never sold a motorcycle in New York, Defendants admit that they have no physical

showrooms, their sales are web-based, and all of their advertising is conducted

through their website, Facebook page, and Instagram account. Chambers Aff.(2) at ¶

7–15. In Mrs. U.S. Nat. Pageant, Inc. v. Miss U.S. Org., LLC, 875 F. Supp.2d 211

(W.D.N.Y. 2012), another court in this District summarized the appropriate

jurisdictional analysis under CPLR § 302(a)(3)(ii) for a company’s internet and social

media activity:

      In internet cases, the analytical framework that has evolved employs a
      sliding scale, based on the degree to which the defendant has used the
      internet in its commercial or other relevant activities. At one end of that
      scale is the creation or maintenance of a purely “passive” website, which
      does little more than make information available to those who are
      interested in it or the information that it contains. At the opposite end
      of the spectrum are defendants who enter into contracts, or otherwise
      interact with residents of other jurisdictions, that involve the knowing
      and repeated transmission of computer files over the Internet . . . .

      What is most pertinent here is the middle ground [, which] is occupied
      by interactive Web sites where a user can exchange information with
      the host computer. In these cases, the exercise of jurisdiction is
      determined by examining the level of interactivity and commercial
      nature of the exchange of information that occurs on the Web site . . . .
      This middle ground covers a wide range of websites, including those
      where a user can purchase products online, establish an online account,
      communicate with the owner of the site or its representatives, or
      download order forms or other documents . . . . Generally, an interactive
      website supports a finding of personal jurisdiction . . . .

Mrs. U.S. Nat. Pageant, Inc., 875 F. Supp. 2d at 220–21 (internal quotation marks


                                          11
        Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 12 of 21




and citations omitted).

       Here, Defendants' website and social media presence clearly falls into that

middle ground. While Defendants state that a potential customer must ultimately

interact with a company sales representative before an order can be finalized, 6 their

website nevertheless displays the full range of company product offerings, and invites

users to design a motorcycle and initiate its purchase, and to invest in the company.

See, e.g., Invest, CURTISS MOTORCYCLE, https://curtissmotorcycles.com/invest/ (last

visited Feb. 8, 2021). Moreover, Defendants’ Facebook page boasts over 120,000

followers, and copies of Defendants’ Facebook posts show not only interactive

comments and communications with company representatives, but also invitations to

users to visit the company website and initiate a product order. Johnson Decl. (Ex.

D), Apr. 24, 2020, ECF No. 4-1. See Sec. & Exch. Comm'n v. PlexCorps, No.

17CV7007CBARML, 2018 WL 4299983, at *14 (E.D.N.Y. Aug. 9, 2018) (finding

Defendants’ website and Facebook accounts “fall somewhere in the middle” of the

internet activity spectrum where “[t]he Individual Defendants used the Facebook

accounts to convey information about [their company and how to invest]; responded

to questions about [its projects] posed by other Facebook users; and provided links to

the Individual Defendants’ . . . website.”)




6Although Defendants claim they are no longer in the business of selling t-shirts or hats, the Curtiss
Museum has also states that counsel for the museum purchased a shirt with an allegedly infringing
marks from Defendants in November of 2018 via one of Defendants’ now-defunct websites involving
no direct interaction with a company representative. Compl. at ¶ 27.

                                                 12
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 13 of 21




      Accordingly, the Court finds that the Curtiss Museum has met its burden to

demonstrate that it was reasonably foreseeable that Defendants could be “haled into

New York courts.” See, e.g., Starmedia Network, Inc. v. Star Media, Inc., No. 00 CIV

4647 (DLC), 2001 WL 417118, at *3 (S.D.N.Y. Apr. 23, 2001) (“The fact that the

defendant has not yet made a sale in New York does not defeat jurisdiction under

Section 302(a)(3).”).

            Substantial Revenue from Interstate Commerce Requirement

      Lastly, the “substantial revenue from interstate commerce” requirement of

CPLR § 302(a)(3)(ii) does not necessitate that the defendant has any direct contact

with New York. Ingraham v. Carroll, 687 N.E.2d 1293 (N.Y. 1997). Rather, this

requirement is simply intended to “narrow[] the long-arm reach to preclude the

exercise of jurisdiction over non-domiciliaries who might cause direct, foreseeable

injury within the State, but whose business operations are of a local character.” Id.

(internal quotation and citation omitted). Simply put, the substantial revenue

requirement is a “bigness requirement,” designed to ensure that the defendant is

“economically big enough to defend suit in New York.” Bassili v. Chu, 242 F. Supp.2d

223, 230 (W.D.N.Y. 2002) (quoting Siegel, New York Practice, § 88 at 136 (2d ed)).

      Here, the Curtiss Museum has submitted Defendants’ filings with the

Securities and Exchange Commission indicating not only that they would solicit

investors in New York, but also that they had revenues in the millions of dollars

dating back to at least 2013. See, e.g., O’Brien Decl. (Ex. E), 49, June 29, 2020, ECF



                                         13
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 14 of 21




No. 13-1. The museum has also submitted news articles indicating Defendants have

sold over 1,300 high-end motorcycles (purchase price between $70,000 and $150,000)

in their history, and evidence that Defendants have raised over $1.7 million from

more than 70 investors through wefunder.com. O’Brien Decl. (Exs. F and G), June 29,

2020, ECF No. 13-1; O’Brien Reply Decl. (Ex. C), 26, Jul. 13, 2020, ECF No. 19-2. This

showing was sufficient to satisfy CPLR § 302(a)(3)(ii)’s “bigness requirement.”

Constitutional Requirements

      Having satisfied itself that the Curtiss Museum has shown a reasonable

probability that the Court has personal jurisdiction over Defendants under New

York’s long-arm statute, the Court turns now to an analysis of whether personal

jurisdiction comports with the Due Process Clause of the United States Constitution.

The constitutional due process analysis “has two related components: the ‘minimum

contacts’ inquiry and the ‘reasonableness’ inquiry.” Mrs. U.S. Nat. Pageant, Inc., 875

F. Supp.2d at 219.

                                 Minimum Contacts

      With respect to minimum contacts, the Court must determine whether

Defendants have sufficient contacts with the forum state to justify the court's exercise

of personal jurisdiction. See International Shoe Co. v. Washington, 326 U.S. 310, 316

(1945). “[W]here business activities reach out beyond one state and create continuing

relationships and obligations with citizens of another state,” courts may find that

jurisdiction is proper, provided the contacts proximately result from actions by the



                                          14
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 15 of 21




defendant himself. Travelers Health Ass'n v. Com. of Va. ex rel. State Corp. Comm'n,

339 U.S. 643, 647 (1950); Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985).

       The Court finds that the assertion of personal jurisdiction over Defendants

comports with due process for the same reasons that satisfied the Court in its CPLR

§ 302(a)(3)(ii) inquiry. Specifically, the Court finds that personal jurisdiction is proper

here because Defendants: (1) maintain a business in which both sales and

investments are solicited almost entirely online through the company’s website and

social media platforms; (2) have already engaged in prior litigation with the Curtiss

Museum with respect to the Script Mark, and executed a settlement agreement that

imposed ongoing and substantial limitations on Defendants’ rights to use the Script

Mark; and (3) following the execution of the settlement agreement, made two visits

to the Curtiss Museum to display and promote their products alongside classic

motorcycles designed by Glenn Curtiss himself.

                                     Reasonableness

       The “reasonableness” inquiry requires the Court to decide “whether the

assertion of personal jurisdiction comports with ‘traditional notions of fair play and

substantial justice’—that is, whether it is reasonable to exercise personal jurisdiction

under the circumstances of the particular case.” Licci v. Lebanese Canadian Bank,

SAL, 673 F.3d 50, 60 (2d Cir. 2012). In Asahi Metal Indus. Co., Ltd. v. Superior Ct. of

Calif., Solano Cty., 480 U.S. 102, 113 (1987), the Supreme Court identified five factors

to help a court assess the reasonableness of asserting personal jurisdiction: (1) the



                                            15
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 16 of 21




burden on the defendant; (2) the interests of the forum state; (3) the plaintiff's interest

in obtaining relief; (4) the interstate judicial system's interest in obtaining the most

efficient resolution of the controversy; and (5) the shared interest of the states in

furthering substantive social policies. See Chloe v. Queen Bee of Beverly Hills, LLC,

616 F.3d 158, 173 (2d Cir. 2010) (discussing and applying the Asahi factors).

      After reviewing the record in light of the foregoing factors, the Court finds that

the exercise of jurisdiction over Defendants is reasonable. With regard to the first

Asahi factor, although the Court acknowledges some burden on Defendants if they

must travel to New York for trial, the Court finds that recent advances in

communication and transportation mitigate the burden’s severity. Chloe, 616 F.3d at

173 (citation omitted). The second factor favors jurisdiction by this Court, as “a State

generally has a ‘manifest interest’ in providing its residents with a convenient forum

for redressing injuries inflicted by out-of-state actors.” Burger King Corp., 471 U.S.

at 462. The third factor favors jurisdiction, as well, because the Curtiss Museum is

located here. Chloe, 616 F.3d at 173. “The final two factors are neutral.” Id.

      For the foregoing reasons, the Court finds that the Curtiss Museum has

satisfied its burden to demonstrate the reasonable probability that the Court has

personal jurisdiction over Defendants in this action.

                  MOTION TO DISMISS FOR IMPROPER VENUE

      Defendants also maintain that, even if the Court has personal jurisdiction, the

case should nevertheless be dismissed or transferred because “the United States



                                            16
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 17 of 21




District Court for the Northern District of Alabama, Southern Division, is the only

proper venue in this case . . . .” Mot. to Dismiss at 12. Defendants’ position is based

on their assertion that “[t]he only Defendant resides in Alabama.” Mot. to Dismiss at

13. The Court disagrees with Defendants, and finds that venue is proper in this

District.

       “When venue is challenged by a defendant, plaintiff bears the burden of

proving that venue is proper in the forum state for each claim against each

defendant.” Sea Tow Servs. Int'l, Inc. v. Pontin, 472 F. Supp.2d 349, 363 (E.D.N.Y.

2007) (internal quotation marks and citation omitted). As the Lanham Act does not

have its own venue provision, the general civil venue statute, 28 U.S.C. § 1391, is

applicable. Under 28 U.S.C. § 1391(b)(1), “a civil action may be brought in ... a judicial

district in which any defendant resides.” If the defendant is “an entity with the

capacity to sue and be sued in its common name under applicable law,” then that

defendant resides “in any judicial district in which such defendant is subject to the

court's personal jurisdiction with respect to the civil action in question.” 28 U.S.C. §

1391(c)(2). See also Leroi, Inc. v. Csc3c, Inc., No. 5:15-CV-0565, 2016 WL 4997228, at

*8 (N.D.N.Y. Sept. 19, 2016) (“[i]t is well-established that a defendant may be found

in any district in which he is amenable to personal jurisdiction; thus, venue and

jurisdiction are coextensive.”) (internal quotation marks and citations omitted).

       Because the Curtiss Museum has satisfied its burden to demonstrate the

reasonable probability that the Court has personal jurisdiction over Defendants in



                                           17
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 18 of 21




this action, and because Defendants are “entit[ies] with the capacity to sue and be

sued in [their respective] common name[s] under applicable law,” the action should

not be dismissed or transferred under § 1391 for lack of venue. See Verragio, Ltd. v.

AE Jewelers, Inc., No. 15 CIV. 6500 (CM), 2016 WL 278060, at *1–2 (S.D.N.Y. Jan.

19, 2016).

                  MOTION FOR A PRELIMINARY INJUNCTION

      The Court turns now to the Curtiss Museum’s request for a preliminary

injunction. “[A] party seeking a preliminary injunction must establish (1) irreparable

harm and (2) either (a) a likelihood of success on the merits, or (b) sufficiently serious

questions going to the merits of its claims to make them fair ground for litigation,

plus a balance of the hardships tipping decidedly in favor of the moving party.”

Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154, 164 (2d Cir. 2011). As the Supreme

Court has made clear, “[a] preliminary injunction is an extraordinary remedy never

awarded as of right . . . . In each case, courts must balance the competing claims of

injury and must consider the effect on each party of the granting or withholding of

the requested relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)

(internal quotation marks and citations omitted). After a thorough review of the

parties’ papers, the Court finds that the Curtiss Museum has failed to show that a

preliminary injunction is appropriate at this time.

      A showing of irreparable harm is the single most important prerequisite for

the issuance of a preliminary injunction. Faiveley Transp. Malmo AB v. Wabtec Corp.,



                                           18
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 19 of 21




559 F.3d 110, 118 (2d Cir. 2009). “[C]ourts may no longer simply presume irreparable

harm [upon a showing of likelihood of success on the merits]; rather, plaintiffs must

demonstrate that, on the facts of the case, the failure to issue an injunction would

actually cause irreparable harm.” WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 285 (2d Cir.

2012) (applying the standard clarified by the Second Circuit in Salinger v. Colting,

607 F.3d 68, 79–80 (2d Cir. 2010)). A plaintiff experiences irreparable harm where

the remedies available at law, such as monetary damages, are inadequate to

compensate for the injury. Id.

      “Irreparable harm exists in a trademark case when the party seeking the

injunction shows that it will lose control over the reputation of its trademark . . .

because loss of control over one’s reputation is neither ‘calculable nor precisely

compensable.’” Mrs. U.S. Nat. Pageant, Inc., 875 F. Supp.2d at 226–27 (quoting U.S.

Polo Ass'n, Inc. v. PRL USA Holdings, Inc., 800 F. Supp.2d 515, 540 (S.D.N.Y. 2011)).

Nevertheless, the Second Circuit has explained that courts must not simply adopt “a

‘categorical’ or ‘general’ rule or presume that the plaintiff will suffer irreparable

harm[, but] . . . must actually consider the injury the plaintiff will suffer if he or she

loses on the preliminary injunction but ultimately prevails on the merits.” Rush v.

Hillside Buffalo, LLC, 314 F. Supp.3d 477, 486 (W.D.N.Y. 2018) (quoting Salinger,

607 F.3d at 80)). In that light, “conclusory statements of loss of reputation will not

justify an irreparable harm finding.” Rush, 314 F. Supp.3d at 485 (citations omitted).

      The Curtiss Museum argues that a preliminary injunction must be granted to



                                           19
       Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 20 of 21




protect its ability “to control the public perception of the quality of its products.” Mem.

in Support, 12, Apr. 24, 2020, ECF No. 4-2. Specifically, it is alleged that the

Defendants’ use of the mark, “threatens the Curtiss Museum’s ability to promote its

educational and cultural activities and to preserve the reputation and image of Glenn

H. Curtiss.” Id. at 13. Beyond these conclusory allegations, however, the museum

presents no firm evidence that it will suffer irreparable harm from Defendants’

present use of the mark to promote a new line of high-end electric motorcycles, which

the Curtiss Museum admits is not likely to go into production until February 2021.

       “The law in this Circuit requires that irreparable harm be likely, not merely

possible.” Curry v. City of New York, No. 10-CV-5847 (SLT) (LB), 2010 WL 5391472,

at *3 (E.D.N.Y. Dec. 22, 2010). In failing to supply evidence of the loss of reputation

or good will beyond its own conclusory allegations, the Curtiss Museum has not made

a sufficient showing that irreparable harm is likely at this point in this action. Rush,

314 F. Supp.3d at 477 (citations omitted).

       Having determined that the museum has not established the existence of

irreparable harm, the Court need not address the other factors necessary for the

issuance of a preliminary injunction. Id. The Curtiss Museum’s motion for a

preliminary injunction is denied.

                                     CONCLUSION

       For the reasons explained above, the Court finds that Plaintiff Curtiss

Museum has shown a reasonable probability that the Court has personal jurisdiction



                                            20
         Case 6:20-cv-06237-CJS Document 21 Filed 02/11/21 Page 21 of 21




and venue in this matter. However, the museum has not shown that a preliminary

injunction is appropriate at this time. Accordingly, it is hereby,

      ORDERED that Plaintiff Curtiss Museum’s motion for a preliminary

injunction [ECF No. 4] is denied; and it is further

      ORDERED that Defendants’ motion to dismiss Plaintiff Curtiss Museum’s

complaint [ECF No. 9] is denied; and it is further

      ORDERED that Plaintiff Curtiss Museum’s cross-motion for discovery or to

replead [ECF No. 14] is denied as moot; and it is further

      ORDERED that Defendants file and serve an answer to Plaintiff Curtiss

Museum’s complaint on or before 30 days from the date of this order.

      SO ORDERED.

Dated:        February 11, 2021
              Rochester, New York
                                                      ENTER:


                                                      _______________________
                                                      CHARLES J. SIRAGUSA
                                                      United States District Judge




                                          21
